Citation Nr: 0609428	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-31 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1979 
to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
right knee and left knee disorders.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in April 2005.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to a claim for 
service connection, including the degree of disability and 
the effective date of an award.  Because this case is being 
remanded for other procedural matters, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran.

Review of the service medical records reveals that the 
veteran was treated throughout his lengthy period of service 
for bilateral knee problems.  In fact, the June 1996 
separation examination noted a diagnosis of bilateral 
patellofemoral syndrome, which was minimally symptomatic and 
was not considered disabling.  He asserts that he continues 
to have pain in his knees since service.  Therefore, the 
Board finds that a VA examination is necessary to determine 
whether the veteran has a current chronic disability of the 
bilateral knees that is related to his service.

The veteran testified during his April 2005 travel board 
hearing that he received treatment at the Hampton VA Medical 
Center.  However, the most recent record of VA treatment 
included in the claims folder is from September 2004.  
Therefore, the RO should obtain the veteran's VA treatment 
records from the date of discharge from service to the 
present, that are not currently of record.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as defined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
including any service department or 
private health care providers who treated 
the veteran for knee problems since his 
separation from service.  During his 
April 2004 hearing, the veteran 
identified the Hampton VAMC as a source 
of treatment records.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he be provided 
the opportunity to obtain and submit 
those records for VA review. 

3.  The RO should then schedule the 
veteran for a VA examination by an 
orthopedist to determine the nature and 
etiology of the claimed left and right 
knee disorders.  All indicated tests and 
studies are to be performed, and all 
potential diagnoses should be either 
confirmed or rejected.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's left 
knee disorder and right knee disorder are 
related to his service.  The rationale 
for all opinions expressed must be 
clearly set forth by the physician in the 
examination report.  If it is determined 
by the examiner that the veteran's knee 
disorders are related to service, the 
examiner should indicate whether there is 
functional loss due to pain, functional 
loss due to weakness, fatigability, 
incoordination or pain on movement of a 
joint or a greater limitation of motion 
due to pain on use, including use during 
flare-ups.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

